Exhibit 10.4

EXECUTION VERSION

August 14, 2019

Restoration Robotics, Inc.

128 Baytech Drive

San Jose, CA 95143

Venus Concept Ltd.

255 Consumers Road, Suite 110

Toronto, ON M2J 1R4

Canada

Re: First Amendment to Equity Commitment Letter

Ladies and Gentlemen:

Reference is made to that certain Equity Commitment Letter dated as of March 15,
2019 (the “Equity Commitment Letter”), by and among Venus Concept Ltd., a
company organized under the laws of Israel (the “Company”), Restoration
Robotics, Inc., a Delaware corporation (“Parent”), and the Initial Investors
signatory thereto. Capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to such terms in the Equity Commitment Letter.

The parties to the Equity Commitment Letter desire to modify and amend the
Equity Commitment Letter and provide for its termination on the terms and
conditions set forth in this first amendment to the Equity Commitment Letter
(the “First Amendment”). Pursuant to the terms of the Equity Commitment Letter,
the Equity Commitment Letter may be amended or otherwise modified with the prior
written consent of the Parent, the Company and Initial Investors representing a
majority in interest of the Total Equity Commitment. The obligations, covenants,
representations and warranties of the Madryn Parties (as defined below) and the
Other Initial Investors (as defined below) and any Investor Assignee hereunder
shall in all respects be several and not joint.

Subject to satisfaction of the conditions set forth in this First Amendment, the
Parent, the Company and the Initial Investors representing a majority in
interest of the Total Equity Commitment hereby agree as follows:

1. Investment by the Madryn Parties in First Interim Financing and Release of
the Madryn Parties. Each of Madryn Health Partners, LP and Madryn Health
Partners (Cayman Master), LP (each a “Madryn Party” and collectively, the
“Madryn Parties”) (or an Investor Assignee) hereby agree to purchase Unsecured
Senior Subordinated Convertible Notes of the Company, substantially in the form
of Exhibit I hereto (the “Convertible Notes”), pursuant to the Note Purchase
Agreement dated as of June 25, 2019, by and among the Company, the Parent and
the investors listed on Schedule A thereto, as amended on July 23, 2019 (the
“Note Purchase Agreement”), in an amount equal to each Madryn Party’s respective
Maximum Committed Investment as set forth next to the name of such Madryn Party
in the column entitled “Maximum First Interim Note Financing



--------------------------------------------------------------------------------

Amount” on Schedule I hereto, on or prior to August 16, 2019 (the “Madryn
Interim Financing”). Upon the closing of the Madryn Interim Financing, each
Madryn party shall be automatically released from its respective commitment to
purchase the Maximum Committed Investment as set forth on Schedule A to the
Equity Commitment Letter and each of the Madryn Parties’ respective Maximum
Committed Investment as set forth on Schedule A to the Equity Commitment Letter
shall be automatically reduced to zero and neither of the Madryn Parties shall
have any further obligations under the Equity Commitment Letter, including any
such obligation to purchase Parent Common Stock under the Equity Commitment
Letter.

2. Investment by the Other Initial Investors in the First Interim Financing and
Pro Rata Release of the Other Initial Investors. Each Initial Investor, other
than the Madryn Parties (each an “Other Initial Investor” and collectively, the
“Other Initial Investors”) (or an Investor Assignee), severally and not jointly,
hereby agrees to purchase Convertible Notes pursuant to the Note Purchase
Agreement in an amount equal to each Other Initial Investor’s respective Maximum
First Interim Note Financing Amount as set forth on Schedule I hereto, on or
prior to August 16, 2019 (the “Other Initial Investor Interim Financing” and,
together with the Madryn Interim Financing, the “First Interim Financing”). Upon
the closing of an Other Initial Investor’s purchase of Convertible Notes in an
amount equal to its Maximum First Interim Note Financing Amount as set forth on
Schedule I hereto, such Other Investor shall be automatically released from its
obligation to purchase its Maximum Committed Investment as set forth on Schedule
A to the Equity Commitment Letter on a dollar-for-dollar basis and such Other
Initial Investor’s Maximum Committed Investment pursuant to the Equity
Commitment Letter shall be automatically reduced on a dollar-for-dollar basis by
the amount actually received by the Company for purchases of Convertible Notes
by such Other Initial Investor in the Other Initial Investor Interim Financing.

3. Investment by the Other Initial Investors in the Second Interim Financing and
Release of the Other Initial Investors. Each Other Initial Investor (or an
Investor Assignee), severally and not jointly, hereby agrees to purchase
unsecured senior subordinated convertible promissory notes (the “New Convertible
Notes”) with terms substantially similar to the Convertible Notes, other than
with respect to the Post-Merger Conversion Price (as defined below), in an
amount equal to such Other Initial Investor’s Maximum Second Interim Note
Financing Amount as set forth on Schedule I hereto pursuant to a new note
purchase agreement with terms substantially similar to the Note Purchase
Agreement (the “New Note Purchase Agreement”) on or prior to August 30, 2019
(the “Second Interim Financing”). Upon the closing of an Other Initial
Investor’s purchase of New Convertible Notes in an amount equal to its Maximum
Second Interim Financing Amount as set forth on Schedule I hereto, such Other
Initial Investor shall be automatically released from its obligation to purchase
its Maximum Committed Investment as set forth on Schedule A to the Equity
Commitment Letter on a dollar-for-dollar basis and such Other Initial Investor’s
Maximum Committed Investment pursuant to the Equity Commitment Letter shall be
automatically reduced to zero and such Other Initial Investor shall have no
further obligations under the Equity Commitment Letter, including any such
obligation to purchase Parent Common Stock under the Equity Commitment Letter;
provided that such

 

2



--------------------------------------------------------------------------------

Other Initial Investor has also fully funded its purchase of Convertible Notes
in the Maximum First Interim Note Financing Amount set forth across from such
Other Initial Investor’s name on Schedule I hereto. The “Post-Merger Conversion
Price” of the New Convertible Notes shall be mutually agreed by the Company, the
Parent and the Other Initial Investors, provided that in no event shall the
Post-Merger Conversion Price of the Parent Common Stock be lower than $0.4664
per share.

4. Purchase Option. The Purchase Option set forth in paragraph 3 of the Equity
Commitment Letter shall remain in full force and effect unless terminated at the
sole discretion of the Board of Directors of the Company.

5. Use of Proceeds. Notwithstanding paragraph 5 of the Equity Commitment Letter,
the Company shall use the proceeds from the sale of the Convertible Notes and
New Convertible Notes in a manner consistent with the terms of the Note Purchase
Agreement or the New Note Purchase Agreement, as applicable, as directed by the
Company’s Board of Directors, in its sole discretion and without any limitation
or conditions whatsoever from the Initial Investors in their capacity as such;
provided that the Company covenants and agrees, subject to the prior written
consent of the Company’s lenders under the Credit Agreement, dated as of
October 11, 2016, as amended, to use a portion of the proceeds from the
Convertible Notes and New Convertible Notes to loan to the Parent $1,000,000 by
August 30, 2019, an additional $1,000,000 by September 30, 2019 and an
additional $500,000 by October 15, 2019.

6. Representations and Warranties of the Investors. Each of the Investors
(including any Investor Assignee) represents and warrants that: (i) it has the
requisite power, capacity and authority to execute and deliver this First
Amendment and to fulfill and perform its obligations hereunder; (ii) this First
Amendment has been duly and, validly executed and delivered by the Investor and
constitutes a legal, valid and binding agreement of the Investor and is
enforceable in accordance with its terms (subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and general equitable principles
whether considered in a proceeding in law or in equity); and (iii) the
execution, delivery and performance of this First Amendment by the Investor has
been duly and validly authorized and approved by all necessary corporate,
limited partnership or similar action by such party.

7. Effectiveness of Release. Notwithstanding anything to the contrary set forth
herein, the release of any Initial Investor from its commitment to purchase its
Pro Rata Percentage of its Maximum Committed Investment under the Equity
Commitment Letter shall only become effective upon the closing by such Initial
Investor (or an Investor Assignee) of its investment in Convertible Notes and/or
New Convertible Notes pursuant to the Note Purchase Agreement or New Note
Purchase Agreement, as applicable, as described in paragraphs 1, 2 and 3 above.
For the avoidance of doubt, the release of an Initial Investor from its
obligation under the Equity Commitment Letter shall not be contingent upon the
purchase of Convertible Notes or New Convertible Notes by any other Initial
Investor or the release of any other Initial Investor from its obligations under
the Equity Commitment Letter.

 

3



--------------------------------------------------------------------------------

8. Schedule A to the Equity Commitment Letter. Schedule A to the Equity
Commitment Letter is hereby amended and restated in its entirety as set forth on
Schedule I attached hereto. Schedule I attached hereto shall be deemed to be
amended to include any Investor Assignee.

9. Effect on Parent Notes. Notwithstanding paragraph 19 of the Equity Commitment
Letter, the closing of the purchases of Convertible Notes and/or New Convertible
Notes by Initial Investors pursuant to this First Amendment shall not constitute
a “Qualified Financing” for purposes of those certain convertible promissory
notes issued by Parent in the aggregate principal amount of $5.0 million on
February 28, 2019.

10. Specific Performance. The parties hereto agree that irreparable damage would
occur if any provision of this First Amendment were not performed in accordance
with the terms hereof and that the Parent, the Company or the Investors, as the
case may be, shall be entitled to an injunction or injunctions to prevent
breaches of this First Amendment or to enforce specifically the performance of
the terms and provisions hereof in any federal court located in the State of
Delaware or any Delaware state court, in addition to any other remedy to which
they are entitled at law or in equity. The parties hereto hereby agree not to
raise any objections to the equitable remedy of specific performance to prevent
or restrain breaches or threatened breaches of this First Amendment, and to
specifically enforce the terms and provisions of this First Amendment to prevent
breaches or threatened breaches of, or to enforce compliance with, the covenants
and obligations of the Investors under this Letter Agreement. For the avoidance
of doubt, notwithstanding anything to the contrary provided in this First
Amendment, Parent and the Company shall be permitted to enforce each Investor’s
obligation under this First Amendment to fund its respective purchase of
Convertible Notes or New Convertible Notes, as the case maybe, as set forth on
Schedule I hereto under the headings Maximum First Interim Note Financing Amount
or “Maximum Second Interim Note Financing Amount”, as applicable, if but only if
a Final Order shall have been obtained awarding specific performance or other
equitable remedy to specifically enforce the obligations of such Investor
hereunder; provided, that in such case, no Investor shall be required to fund
any amounts in excess of the respective amounts set forth under Maximum First
Interim Note Financing Amount and Maximum Second Interim Note Financing Amount
on Schedule I hereto. As used herein, “Final Order” shall mean a final order or
judgment of a court of competent jurisdiction which has been finally affirmed by
the highest court before which such appeal has been sought (with any required
appeal bond or deposit having been posted), or has become final by lapse of
time, or is not otherwise subject to appeal.

11. Disclosure. Parent and the Company may, on or after the date hereof, issue a
press release disclosing the material terms of the transactions contemplated by
this First Amendment and the Parent may, on or after the date hereof file a
Current Report on Form 8-K describing the terms of this First Amendment and
including the press release and a copy of this First Amendment, as exhibits
thereto, with the SEC.

 

4



--------------------------------------------------------------------------------

12. Termination of the Equity Commitment Letter. The Equity Commitment Letter
shall be terminable in whole or in part at the sole discretion of the Board of
Directors of the Company and without the further consent of the parties
signatory hereto upon (a) the receipt of aggregate proceeds of US$21,000,000
representing the Total Equity Commitment from the Madryn Parties and the Other
Initial Investors (or any Investor Assignee) by the Company in the First Interim
Financing and the Second Interim Financing, and (b) obtaining any other required
third party consents and approvals.

13. Wavier of Trial by Jury. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS FIRST AMENDMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY.

14. Amendments. This First Amendment may not be amended or otherwise modified
without the prior written consent of Parent, the Company and the majority in
interest of the aggregate Maximum Committed Investment of Initial Investors as
set forth on Schedule I hereto.

15. Miscellaneous. This First Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
First Amendment by facsimile or other electronic imaging means (e.g., “pdf” or
“tif”) shall be effective as delivery of a manually executed counterpart of this
First Amendment.

16. Governing Law. This First Amendment and any related dispute shall be
governed by, and construed and interpreted in accordance with the laws of the
State of Delaware applicable to contracts executed in and to be performed in
that State. Each of the parties hereto hereby (a) irrevocably submit to the
personal jurisdiction of the Delaware Court of Chancery and any state appellate
court therefrom within the State of Delaware (or, if the Delaware Court of
Chancery declines to accept jurisdiction over a particular matter, any state or
federal court within the State of Delaware) in the event that any dispute arises
out of this First Amendment or any of the transactions contemplated by this
First Amendment, (b) agree that it will not attempt to deny or defeat such
personal jurisdiction or venue by motion or other request for leave from any
such court and (c) agree that it will not bring any action relating to this
First Amendment or any of the transactions contemplated by this First Amendment
in any court other than the Delaware Court of Chancery and any state appellate
court therefrom within the State of Delaware (or, if the Delaware Court of
Chancery declines to accept jurisdiction over a particular matter, any state or
federal court within the State of Delaware.)

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

Very truly yours, LONGITUDE VENTURE PARTNERS II, L.P. By:   Longitude Capital
Partners II, LLC Its:   General Partner By:  

/s/ Juliet T. Bakker

  Name: Juliet T. Bakker   Title: Managing Director

[SIGNATURE PAGE TO FIRST AMENDMENT TO EQUITY COMMITMENT LETTER]



--------------------------------------------------------------------------------

APERTURE VENTURE PARTNERS II, L.P. By:   Aperture Ventures II Management, LLC,
its General Partner By:  

/s/ Anthony Natale

  Name: Anthony Natale   Title: Managing Member

[SIGNATURE PAGE TO FIRST AMENDMENT TO EQUITY COMMITMENT LETTER]



--------------------------------------------------------------------------------

APERTURE VENTURE PARTNERS II-A, L.P. By:   Aperture Ventures II Management, LLC,
its General Partner By:  

/s/ Anthony Natale

  Name: Anthony Natale   Title: Managing Member

[SIGNATURE PAGE TO FIRST AMENDMENT TO EQUITY COMMITMENT LETTER]



--------------------------------------------------------------------------------

APERTURE VENTURE PARTNERS II-B, L.P. By:   Aperture Ventures II Management, LLC,
its General Partner By:  

/s/ Anthony Natale

  Name: Anthony Natale   Title: Managing Member

[SIGNATURE PAGE TO FIRST AMENDMENT TO EQUITY COMMITMENT LETTER]



--------------------------------------------------------------------------------

APERTURE VENTURE PARTNERS III, L.P. By:   Aperture Ventures II Management, LLC,
its General Partner By:  

/s/ Anthony Natale

  Name: Anthony Natale   Title: Managing Member

[SIGNATURE PAGE TO FIRST AMENDMENT TO EQUITY COMMITMENT LETTER]



--------------------------------------------------------------------------------

HEALTHQUEST PARTNERS II, L.P. By:   HealthQuest Venture Management II,   L.L.C.,
its General Partner By:  

/s/ Garheng Kong

  Name: Garheng Kong   Title: Managing Partner

[SIGNATURE PAGE TO FIRST AMENDMENT TO EQUITY COMMITMENT LETTER]



--------------------------------------------------------------------------------

MADRYN HEALTH PARTNERS, LP

By: Madryn Health Advisors, LP,

Its: General Partner

By: Madryn Health Advisors GP, LLC,

Its: General Partner

 

By:

 

/s/ Peter Faroni

 

Name: Peter Faroni

 

Title:   Member

[SIGNATURE PAGE TO FIRST AMENDMENT TO EQUITY COMMITMENT LETTER]



--------------------------------------------------------------------------------

MADRYN HEALTH PARTNERS

(CAYMAN MASTER), LP

By: Madryn Health Advisors, LP,

Its: General Partner

By: Madryn Health Advisors GP, LLC,

Its: General Partner

 

By:  

/s/ Peter Faroni

  Name: Peter Faroni   Title: Member

[SIGNATURE PAGE TO FIRST AMENDMENT TO EQUITY COMMITMENT LETTER]



--------------------------------------------------------------------------------

EW HEALTHCARE PARTNERS, L.P.

By: Essex Woodlands Fund IX-GP, L.P., its

General Partner

By: Essex Woodlands IX, LLC, Its General

Partner

 

By:  

/s/ R. Scott Barry

  Name: R. Scott Barry  

Title: Authorized Signatory

[SIGNATURE PAGE TO FIRST AMENDMENT TO EQUITY COMMITMENT LETTER]



--------------------------------------------------------------------------------

EW HEALTHCARE PARTNERS-A, L.P.

By: Essex Woodlands Fund IX-GP, L.P., its

General Partner

By: Essex Woodlands IX, LLC, Its General

Partner

 

By:  

/s/ R. Scott Barry

 

Name: R. Scott Barry

 

Title: Authorized Signatory

[SIGNATURE PAGE TO FIRST AMENDMENT TO EQUITY COMMITMENT LETTER]



--------------------------------------------------------------------------------

/s/ Fred Moll

Fred Moll

[SIGNATURE PAGE TO FIRST AMENDMENT TO EQUITY COMMITMENT LETTER]



--------------------------------------------------------------------------------

Accepted and Agreed to as of the date first above written.

VENUS CONCEPT LTD.

 

By:  

/s/ Domenic Serafino

  Name: Domenic Serafino   Title: Chief Executive Officer

RESTORATION ROBOTICS, INC.

 

By:  

/s/ Mark Hair

  Name: Mark Hair   Title: Chief Financial Officer

[SIGNATURE PAGE TO FIRST AMENDMENT TO EQUITY COMMITMENT LETTER]



--------------------------------------------------------------------------------

Schedule I

List of Initial Investors

Equity Commitment Letter

 

Initial Investor

   Pro Rata
Percentage     Maximum
Committed
Investment      Maximum
Optional
Investment  

Aperture Venture Partners II, L.P.

     0.93 %    $ 195,902.85      $ 186,000  

Aperture Venture Partners II-A, L.P.

     0.09  %    $ 18,761.05      $ 18,000  

Aperture Venture Partners II-B, L.P.

     0.17 %    $ 35,336.10      $ 34,000  

Aperture Venture Partners III, L.P.

     1.19 %    $ 250,000.00      $ 28,000  

HealthQuest Partners II, L.P.

     23.81 %    $ 5,000,000.00      $ 4,762,000  

Madryn Health Partners, LP

     7.58 %    $ 1,590,909.09      $ 1,516,000  

Madryn Health Partners (Cayman Master), LP

     9.09 %    $ 1,909,090.91      $ 1,818,000  

Longitude Venture Partners II, L.P.

     4.76 %    $ 1,000,000.00      $ 952,000  

EW Healthcare Partners, L.P.

     45.78 %    $ 9,613,234.60      $ 9,156,000  

EW Healthcare Partners-A, L.P.

     1.84 %    $ 386,765.40      $ 368,000  

Fred Moll

     4.76 %    $ 1,000,000.00      $ 952,000  

Total

     $ 21,000,000      $ 20,000,000  

Interim Financings

 

Initial Investor

  

Maximum

First Interim
Note Financing
Amount

     Maximum
Second Interim
Note Financing
Amount  

Aperture Venture Partners II, L.P.

   $ 55,240.67      $ 157,282.58  

Aperture Venture Partners II-A, L.P.

   $ 5,289.97      $ 15,061.72  

Aperture Venture Partners II-B, L.P.

   $ 9,964.09      $ 28,369.99  

Aperture Venture Partners III, L.P.

   $ 28,076.69      $ 200,714.29  

HealthQuest Partners II, L.P.

   $ 985,714.24      $ 4,014,285.76  

Madryn Health Partners, LP

   $ 1,590,909.09      $ 0.00  

Madryn Health Partners (Cayman Master), LP

   $ 1,909,090.91      $ 0.00  

Longitude Venture Partners II, L.P.

   $ 197,142.85      $ 802,857.15  

EW Healthcare Partners, L.P.

   $ 1,895,180.45      $ 7,718,054.15  

EW Healthcare Partners-A, L.P.

   $ 76,248.03      $ 310,517.37  

Fred Moll

   $ 197,142.85      $ 802,857.15  

Total

   $ 6,949,999.84      $ 14,050,000.16  



--------------------------------------------------------------------------------

FORM OF UNSECURED SENIOR

SUBORDINATED CONVERTIBLE

PROMISSORY NOTE

THIS INSTRUMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE
IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN SUBORDINATION
AGREEMENT, DATED AS OF JUNE 25, 2019, BY AND AMONG EW HEALTHCARE PARTNERS, L.P.,
EW HEALTHCARE PARTNERS-A, L.P., HEALTHQUEST PARTNERS II, L.P., LONGITUDE VENTURE
PARTNERS II, L.P. AND MADRYN HEALTH PARTNERS, LP, AND ACKNOWLEDGED AND AGREED TO
BY VENUS CONCEPT CANADA CORP., VENUS CONCEPT USA INC. AND VENUS CONCEPT LTD (THE
“MADRYN SUBORDINATION AGREEMENT”).

THIS INSTRUMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE
IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN SUBORDINATION
AGREEMENT, DATED AS OF JUNE 25, 2019, BY AND AMONG EW HEALTHCARE PARTNERS, L.P.,
EW HEALTHCARE PARTNERS-A, L.P., HEALTHQUEST PARTNERS II, L.P., LONGITUDE VENTURE
PARTNERS II, L.P. AND CITY NATIONAL BANK OF FLORIDA, AND ACKNOWLEDGED AND AGREED
TO BY VENUS CONCEPT CANADA CORP., VENUS CONCEPT USA INC. AND VENUS CONCEPT LTD
(THE “CNB SUBORDINATION AGREEMENT”, TOGETHER WITH THE MADRYN SUBORDINATION
AGREEMENT, THE “SUBORDINATION AGREEMENTS”).

THIS NOTE AND ANY SHARES ACQUIRED UPON CONVERSION OF THIS NOTE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT FILED UNDER SUCH ACT OR PURSUANT TO AN OPINION
OF COUNSEL SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION IS NOT REQUIRED.

VENUS CONCEPT LTD.

UNSECURED SENIOR SUBORDINATED CONVERTIBLE PROMISSORY NOTE

 

US$[●]

  

August [●], 2019

No. CN-[●]

FOR VALUE RECEIVED, Venus Concept Ltd., a company incorporated under the laws of
Israel (the “Issuer” or the “Company”), promises to pay (which payment shall be
satisfied through the conversion mechanisms described below) to [●] or its
successors or assigns (the “Holder”), in accordance with the terms and
conditions of this Note, the principal sum of US$[●], together with simple
interest on the unpaid principal balance of this Note from time to time
outstanding at the rate of 8.0% per year until paid in full. This Note is one of
a series of Notes issued pursuant to that certain Note Purchase Agreement dated
as of June 25, 2019 among the Company, Restoration Robotics, Inc., a Delaware
corporation (“Restoration Robotics”), the Holder and certain other investors, as
the same may be amended, restated or otherwise modified from time to time (the
“Note Purchase Agreement”). Capitalized terms used but not defined herein shall
have the meaning set forth in the Note Purchase Agreement.



--------------------------------------------------------------------------------

All outstanding principal and any accrued and unpaid interest under this Note
shall be due and payable (which payment shall be satisfied through the
conversion mechanisms described below) in accordance with the following sentence
on the thirtieth day following the termination of the Agreement and Plan of
Merger and Reorganization dated as of March 15, 2019 among the Company,
Restoration Robotics, and Radiant Merger Sub Ltd., as the same may be amended
from time to time (the “Merger Agreement”), in accordance with Section 9 of the
Merger Agreement (such date the “Maturity Date”), and in no event earlier than
such Maturity Date. Upon the Maturity Date, all outstanding principal and any
accrued and unpaid interest under this Note shall convert, in full satisfaction
thereof, in whole into the number of fully paid and non-assessable Series D
Convertible Preferred Shares, par value NIS 0.001 per share, of the Company (the
“Series D Preferred”), calculated by dividing the outstanding principal amount
of this Note (and any accrued and unpaid interest under this Note) by the
Pre-Merger Conversion Price (as defined below) then in effect; provided,
however, that, in lieu of such conversion, the Holder shall have the option to
convert, in whole, all outstanding principal and any accrued and unpaid interest
under this Note into any such other class of equity securities issued by the
Issuer after the Initial Closing under the Note Purchase Agreement and on or
prior to the Maturity Date in a financing with aggregate gross proceeds to the
Company of at least US$5,000,000 at a conversion price equal to the initial
issuance price of such equity securities in such financing. For the avoidance of
doubt, in no event will any outstanding principal or accrued and unpaid interest
under this Note be payable in cash.

At any time after the Maturity Date, all outstanding principal and any accrued
and unpaid interest under this Note shall be convertible, in whole, at the
option of the Holder hereof, into the number of fully paid and non-assessable
Series D Preferred Shares calculated by dividing the outstanding principal
amount of this Note (and any accrued and unpaid interest under this Note) by the
Pre-Merger Conversion Price (as defined below) then in effect. The initial
Pre-Merger Conversion Price is $6.23766 per share, subject to adjustment as
provided herein.

Interest on this Note shall be computed on the basis of a year of 365/366 days
for the actual number of days elapsed.

Subject to the receipt of the approval of the Restoration Robotics stockholders
of the issuance of the Restoration Conversion Shares to the extent required
under the Nasdaq stockholder approval rules, effective immediately following the
Effective Time (as defined in the Merger Agreement) and the consummation of the
Merger, all outstanding principal and any accrued and unpaid interest under this
Note shall automatically be converted, in whole, into the number of fully paid
and non-assessable shares of common stock, par value $0.0001 per share, of
Restoration Robotics (the “Restoration Robotics Common Stock”), calculated by
dividing the outstanding principal amount of this Note (and any accrued and
unpaid interest under this Note) by the Post- Merger Conversion Price (as
defined below) then in effect. The initial Post-Merger Conversion Price is
US$0.4664 per share, subject to adjustment as provided herein.

Without limiting any provision hereof, if the Issuer shall at any time or from
time to time on or after the date of issuance of this Note effect a subdivision
of the Series D Preferred (by any stock split, stock dividend, recapitalization
or otherwise), into a greater number of shares, the Pre- Merger Conversion Price
in effect immediately before that subdivision shall be proportionately decreased
so that the number of shares of Series D Preferred issuable on conversion of
this Note shall be increased in proportion to such increase in the aggregate
number of shares of Series D

 

2



--------------------------------------------------------------------------------

Preferred outstanding. If the Issuer shall at any time or from time to time on
or after the issuance of this Note combine (by combination, reverse stock split
or otherwise) the outstanding shares of Series D Preferred into a smaller number
of shares, the Pre-Merger Conversion Price in effect immediately before the
combination shall be proportionately increased so that the number of shares of
Series D Preferred issuable on conversion of this Note shall be decreased in
proportion to such decrease in the aggregate number of shares of Series D
Preferred outstanding. Any adjustment under this paragraph shall become
effective at the close of business on the date the subdivision or combination
becomes effective.

Without limiting any provision hereof, if Restoration Robotics shall at any time
or from time to time on or after the date of issuance of this Note effect a
subdivision of the outstanding shares of its common stock, par value $0.0001,
per share (the “Restoration Common Stock”) (by any stock split, stock dividend,
recapitalization or otherwise), into a greater number of shares, the Post-Merger
Conversion Price in effect immediately before that subdivision shall be
proportionately decreased so that the number of shares of Restoration Common
Stock issuable on conversion of this Note shall be increased in proportion to
such increase in the aggregate number of shares of Restoration Common Stock
outstanding. If Restoration Robotics shall at any time or from time to time on
or after the issuance of this Note combine (by combination, reverse stock split
or otherwise) the outstanding shares of Restoration Common Stock into a smaller
number of shares, the Post-Merger Conversion Price in effect immediately before
the combination shall be proportionately increased so that the number of shares
of Restoration Common Stock issuable on conversion of this Note shall be
decreased in proportion to such decrease in the aggregate number of shares of
Restoration Common Stock outstanding. Any adjustment under this paragraph shall
become effective at the close of business on the date the subdivision or
combination becomes effective.

This Note shall become immediately due and payable by the Issuer without notice
or demand (but subject to the conversion rights set forth herein) upon the
occurrence at any time of any of the following events of default (individually,
an “Event of Default” and collectively, “Events of Default”):

(1) the Issuer fails to pay any of the principal, interest or any other amounts
payable under this Note when due and payable after the occurrence of the
Discharge of the Senior Obligations (as defined in the Subordination
Agreements);

(2) the Issuer files any petition or action for relief under any bankruptcy,
reorganization, insolvency or moratorium law or any other law for the relief of,
or relating to, debtors, now or hereafter in effect, or seeks the appointment of
a custodian, receiver, trustee (or other similar official) of the Issuer or all
or any substantial portion of the Issuer’s assets, or makes any assignment for
the benefit of creditors or takes any action in furtherance of any of the
foregoing, or fails to generally pay its debts as they become due;

(3) an involuntary petition is filed, or any proceeding or case is commenced,
against the Issuer (unless such proceeding or case is dismissed or discharged
within 60 days of the filing or commencement thereof) under any bankruptcy,
reorganization, arrangement, insolvency, adjustment of debt, liquidation or
moratorium statute now or hereafter in effect, or a custodian, receiver,
trustee, assignee for the benefit of creditors (or other similar official) is
applied or appointed for the Issuer or to take possession, custody or control of
any property of the Issuer, or an order for relief is entered against the Issuer
in any of the foregoing;

 

3



--------------------------------------------------------------------------------

(4) any of the Issuer’s indebtedness for borrowed money is accelerated as a
result of a default or breach of or under any agreement or instrument evidencing
or relating to such indebtedness for borrowed money;

(5) the Issuer suspends the operation of the usual business of the Issuer; or

(6) the Issuer admits in writing its inability to pay its debts as they become
due, or makes a general assignment for the benefit of creditors.

Notwithstanding the foregoing, if any of the foregoing shall occur prior to the
date upon which the Discharge of the Senior Obligations (as defined in the
Subordination Agreements) shall have occurred and such event or circumstance is
not also an “Event of Default” under the Madryn Credit Agreement and the CNB
Credit Agreement (each as defined below), such event or circumstance shall not
be an Event of Default hereunder until the occurrence of the Discharge of the
Senior Obligations (as defined in the Subordination Agreements).

Upon the occurrence of an Event of Default, the Holder shall have then, or at
any time thereafter, all of the rights and remedies afforded creditors generally
by the applicable federal laws or the laws of the State of Delaware; provided
that the Holder, by countersigning below, agrees not to pursue any such rights
or remedies unless and until such action is approved by the written consent of
the Holders of at least 66% of the aggregate amount of outstanding principal
under the Notes.

The indebtedness evidenced by this Note shall be unsecured and subordinated to
the existing senior secured indebtedness of the Company and senior to all
unsecured indebtedness of the Company. The Holder agrees that the indebtedness
evidenced by this Note is expressly subordinated in right of priority and
payment to the prior payment in full of all current senior secured indebtedness
of the Issuer outstanding under (i) the Credit Agreement dated as of October 11,
2016, among Issuer as guarantor, certain of Issuer’s subsidiaries, as Issuers
and guarantors, Madryn Health Partners, LP (“Madryn”), as administrative agent,
and certain affiliates of Madryn as lenders, as may be amended, restated,
modified, or extended from time to time (the “Madryn Credit Agreement”) (ii) the
Amended and Restated Guaranty of Payment and Performance dated as of August 29,
2018 by Issuer in favor of City National Bank of Florida in respect of debt
obligations of certain affiliates of Issuer, as may be amended, restated,
modified or extended from time to time (“CNB Credit Agreement”), in each case,
pursuant to the Subordination Agreements.

This Note may not be prepaid, in whole or in part, without the prior written
consent of the Holder.

Upon conversion of this Note in accordance with the terms hereof, the
outstanding principal amount and any accrued and unpaid interest, shall be
deemed fully repaid and this Note shall automatically be cancelled.

 

4



--------------------------------------------------------------------------------

All payments by the Issuer under this Note shall be made without set-off or
counterclaim and be free and clear and without any deduction or withholding for
any taxes or fees of any nature whatever, unless the obligation to make such
deduction or withholding is imposed by law.

Each of the parties hereto hereby acknowledges and agrees that, notwithstanding
that the Note is titled as an “Unsecured Senior Subordinated Convertible
Promissory Note,” for all United States federal and state income tax purposes
the Note is, and at all times has been, more properly characterized as equity.
Accordingly, each of the parties hereto agrees to treat the Note as equity for
all United States federal and state income tax purposes, and shall therefore,
unless otherwise required by a final “determination” (within the meaning of
Section 1313(a) of the Internal Revenue Code of 1986, as amended), take no
position otherwise in any tax return, tax contest, or otherwise.

The amendment or waiver of any term of this Note, the resolution of any
controversy or claim arising out of or relating to this Note and the provision
of notice shall be conducted pursuant to the terms of the Note Purchase
Agreement.

No delay or omission on the part of the Holder in exercising any right under
this Note shall operate as a waiver of such right or of any other right of the
Holder, nor shall any delay, omission or waiver on any one occasion be deemed a
bar to or waiver of the same or any other right on any future occasion.

The Issuer and every endorser or guarantor of this Note, regardless of the time,
order or place of signing, hereby waives presentment, demand, protest and
notices of every kind and assents to any permitted extension of the time of
payment and to the addition or release of any other party primarily or
secondarily liable hereunder.

The Holder agrees that no stockholder, director or officer of the Issuer shall
have any personal liability for the repayment of this Note.

Until the conversion of this Note, the Holder shall not have or exercise any
rights by virtue hereof as a stockholder of the Issuer or Restoration Robotics.

All questions concerning the construction, validity, enforcement and
interpretation of this Note shall be governed by and construed and enforced in
accordance with the internal laws of the State of Delaware, without regard to
the principles of conflict of laws thereof.

[Remainder of Page Intentionally Left Blank]

 

5



--------------------------------------------------------------------------------

VENUS CONCEPT LTD. By:  

 

  Name:                                     
                                                   
Title:                                     
                                                  ACKNOWLEDGED AND AGREED WITH
RESPECT TO PARAGRAPHS 5 AND 7 OF THIS NOTE: RESTORATION ROBOTICS, INC. By:  

 

  Name:                                     
                                                    
Title:                                     
                                                   

[Signature Page to Unsecured Senior Subordinated Convertible Promissory Note]



--------------------------------------------------------------------------------

ACKNOWLEDGED, ACCEPTED AND AGREED:

HOLDER

[●]

 

By: [●] By:  

 

Name: Title:

[Signature Page to Unsecured Senior Subordinated Convertible Promissory Note]